HARWOOD, Judge.
Appealing to the circuit court from his conviction in the Recorder’s Court of the *688City of Sylácauga for a violation of an ordinance of said city, this appellant was again found guilty.' From the judgment of guilty iri.the circuit court appellant filed his appeal to .this court.
■ The record discloses that no errors were assigned in his appeal filed in this court.
 Proceedings for violation of misdemeanor ordinances are quasi criminal, and on appeal are subject to rules governing civil appeals. In such cases, on appeal, in the absence of assignments of error, no question is presented' for review. Arnold v. City of Mobile, 33 Ala.App. 94, 30 So.2d 40; Jackson v. City of Mobile, 33 Ala.App. 95, 30 So.2d 40; see further 15 Ala.Dig., Municipal Corporations, 642(1) for innumerable additional citations.
Affirmed;